Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-4-2006

USA v. Thomas
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2579




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Thomas" (2006). 2006 Decisions. Paper 1159.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1159


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                        April 10, 2006
                             No. 04-2579

                                United States of America

                                           v.

                                 Hassan Thomas,
                                       Appellant
                         (MD/PA Criminal No. 03-cr-00062-2)


Present: RENDELL, STAPLETON, Circuit Judges and GILES, District Judge.

      Motion by Appellee USA to Amend Opinion.


                                                /s/Lynn M. Lopez
Response due 4/20/06                            Case Manager (267)299-4922
Opinion & Judgment entered 3/29/06.
Mandate due to issue 4/20/06.

                         ORDER AMENDING OPINION
The foregoing motion is GRANTED and the not precedential opinion filed in the above
referenced case on 3/29/06 is amended as follows:

At the tenth line of the opinion, the sentence beginning with “After Booker,” is amended
to read:

      After Booker, such facts may be found by the District Judge, but only if the
      sentencing guidelines are applied in an advisory manner. Id. at 764-68.

                                                By the Court,


                                                /s/ Marjorie O. Rendell
                                                Circuit Judge
Dated:       May 4, 2006
LML/cc:      William A. Behe, Esq.
             Theodore B. Smith III, Esq.
             Joshua D. Lock, Esq.